DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant regards as the invention.
With respect to claim 13, it is unclear whether each of rubber, elastomer, and thermoplastic are excluded or just the mixture of the three.  Confusion arises from the use of “and” which suggests the latter.  If the former, it is suggested that “and” be replaced with “or.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota ‘443 (US 2019/0194443).
Ota discloses an electroconductive adhesive comprising urethane modified oligomer having a (meth)acrylic oligomer, a monomer having a hydroxyl and/or carboxylic acid and one (meth)acrylic group in a molecule, and an organic peroxide like claimed (abstract; paragraph 0028), wherein the composition further includes electronconductive particles treated with stearic acid (paragraph 0015).  The adhesive includes a ratio of oligomer to monomer of 20:80 to 80:20 (paragraph 0024), and peroxide is added in an amount of 1-20 parts by mass per 100 parts by weight of oligomer and monomer (paragraph 0030).  
The applied reference has a common invention with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota ‘729 (US 10,266,729) .

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo (JP 2007-262243, machine translation from IDS dated 10/9/20) in view of Fujita (WO 2015/093136, machine translation from IDS dated 6/25/21).
With respect to claims 10, 12, 14, 15, and 18, Okubo discloses a paste (i.e., adhesive) for materials for adhesion of heat dissipating members comprising a compound having a radically polymerizable functional group, an initiator such peroxydicarbonates including di-2-ethylhexyl peroxydicarbonate (paragraph 0014), and a silver powder (i.e., electroconductive particle) (abstract).  The exemplified compound having a radically polymerizable functional group includes a urethane dimethacrylate compound oligomer (paragraph 0023).  Diluents can also be present and include monomers having one (meth)acryl group and also a hydroxyl group such as 2-hydroxyethyl (meth)acrylate (paragraph 0019).  In Example 1, 80 wt % silver flake is mixed with 11.59 wt % oligomer A1 and 3.86 wt % monoacrylates (1,4-cyclohexanedimethanol monoacrylate and methacryloloxyethyl succinic acid) (Table 1, paragraph 0023), which provides for claimed ratio A to B of 75:25.  
Okubo fails to disclose that the silver powder is treated with stearic acid.  
Fujita discloses resin paste composition comprising silver powder (abstract) and teaches that treating the silver paste with stearic provides viscosity stabilization and suppression of separation of resin and filler (page 8, first full paragraph).
Given that both Okubo and Fujita are drawn to conductive pastes comprising silver powder and further given that Fujita discloses that treating stearic acid provides for viscosity stabilization and suppression of separation of resin and filler, it would have been obvious to one of ordinary skill in the art to treat the silver powder of Okubo with stearic acid.
With respect to claim 11, Okubo does not require the addition any oligomer or monomer component other than the compound having a radically polymerizable functional group or diluent, respectively.

With respect to claim 16, Okubo discloses the amount of peroxide is 0.001-2 wt % of the composition which overlaps with claimed range.  Based on exemplified amount of oligomer and monomer of 15.45 wt %, the amount of peroxide is 0.006-12.94 wt %.
With respect to claim 18, Okubo includes the silver powder in an amount of 70-95 wt % of the resin composition (paragraph 0015).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 10, 11, 13, 15, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. 10,266,729. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘729 claims an isotropic .

Claims 10, 11, 13-15, and 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/328,409 (published as 2019/0194443). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘409 claims a resin composition comprising a urethane modified oligomer having a (meth)acrylic groups, a monomer having a (meth)acrylic group and hydroxyl and/or carboxylic acid group in the molecule, an organic peroxide having structure like claimed, and electroconductive particles selected from silver powder or silver-plated powder that is surface treated with stearic acid, wherein the composition does not include rubber, an elastomer, and a thermoplastic resin.  Therefore, the claims of US appl ‘409 anticipate the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10, 11, 13, 15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of copending Application No. 16/306,670 (published as US 2019/0177579). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘670 claims a resin composition comprising a urethane modified oligomer (meth)acrylate oligomer, a (meth)acrylate monomer, an organic peroxide having structure like claimed, and electroconductive particles selected from silver powder that is surface treated with stearic acid, wherein the silver powder is present in an amount of 50-1000 parts by mass .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Vickey Nerangis/



vn